Title: To Alexander Hamilton from James McHenry, 18 September 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department Trenton 18 September 1799
          
          Inclosed is a Copy of a letter dated to day from the Secretary of the Navy relative to a Guard for certain french Prisoners arrived at Baltimore in the Montezuma—I pray you to pay the most immediate attention to the request it contains
          With great respect I have the honor to be Sir Your most obedt servant
          
            James McHenry
          
          Major Genl. Alexr. Hamilton
        